Citation Nr: 0608055	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an award of a total disability rating for 
compensation based upon individual unemployability (TDIU) due 
to service-connected disabilities.
  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied entitlement to TDIU.

The RO also noted on the Certification of Appeal an increased 
rating claim for PTSD, which was granted in October 2002.  
The veteran, however, only contended the issue of TDIU on his 
Notice of Disagreement.  As such, the issue is correct as 
reflected on the cover page.  Nonetheless, medical evidence 
dated in August 2002 and January 2003 raises an informal 
increased schedular rating claim for PTSD; thus, this issue 
is referred to the RO.


FINDINGS OF FACT

The veteran's service-connected disabilities preclude him 
from engaging in substantially gainful employment consistent 
with his occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for entitlement to TDIU based on 
treatment for Hepatitis C in October 2001.  He later stated 
in November 2003 that he worked until July 2002, when he was 
unable to perform his employment duties.  On his VA-Form 9, 
he asserted that he also could not work because of his PTSD, 
noting that he was heavily medicated in order to function and 
that he could not pass a physical examination to go to work.  
In sum, he contends that his service-connected disabilities 
preclude him from obtaining substantially gainful employment, 
thus entitling him to a TDIU rating.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. 38 C.F.R. § 3.340.  
Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  
38 C.F.R. § 3.340.

Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

The record shows the veteran is currently rated as 70 percent 
disabling for PTSD, 10 percent for tinnitus, 10 percent for 
Hepatitis C, and 0 percent for hearing loss, for a combined 
rating of 80 percent.  See 38 C.F.R. § 4.25.  Thus, even 
though the schedular requirements for a 100 percent rating 
are not shown, the veteran still meets the rating 
requirements for being considered totally disabled for 
compensation purposes.  However, the evidence also must show 
that his service-connected disabilities preclude him from 
obtaining or maintaining any gainful employment, consistent 
with his education and occupational experience.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In making this determination, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered. See 38 C.F.R. § 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

VA medical records dated from October 2001 to November 2001 
note differing medical opinions on whether the veteran was 
unemployable because of his aortic aneurysm.

A later November 2001 VA telephone note shows the veteran's 
wife stated that he was depressed because he could not work.

An August 2002 VA PTSD examination report shows the veteran 
had acted out physically in the past and was fearful of 
acting out physically again.  He also had a history of verbal 
confrontations with people, had attempted suicide twice with 
a razor blade, and still had suicidal thoughts.  His wife 
reported that he had been physically abusive with her and her 
four-year-old son and had been jailed for this abuse.  The 
mental status examination showed that the veteran's clothes 
were clean but old; he was oriented times four and his short-
term and long-term memory were intact.  His speech came at a 
normal rate; his mood was irritable and dysphoric and his 
affect was full range.  His form of thought was generally 
linear and his content of thought was only remarkable for his 
pessimism about the future.  The examiner found the veteran 
to be neither suicidal, homicidal, nor psychotic, currently.  
The veteran's GAF score was 40, as he had dysfunctional 
familial and social relationships, and was violent and 
depressed.  The examiner noted that the veteran had decided 
not to undergo treatment for PTSD, so it was not clear that 
he could not tolerate doing another kind of work.  The 
veteran reportedly had quit working in long-haul trucking one 
month ago, due to an abdominal aortic aneurysm.

A January 2003 Social Security Administration psychological 
evaluation shows the veteran indicated he had difficulty 
controlling his anger.  He also noted occasions of depression 
when he just felt like he would be better off "pushing up 
daisies."  He reported occasional suicidal ideations and one 
attempt by cutting his wrists, but did not believe that he 
was at risk for self-destructive acts.  He also noted 
feelings of persecution, which the examiner found of 
delusional proportion.  He reportedly had completed his 
junior year of high school, without returning, attended some 
community college courses, and in 1990, participated in a 
truck driving school.  His occupational history from 1972 to 
2002 primarily consisted of long-haul trucking.  He presently 
was unemployed, last working in April 2002 as a truck driver.  
He noted that the person he was working for went bankrupt, 
and had to let him go.  In discussing his work-related 
disabilities, the veteran noted a possible aneurysm rupture 
and also indicated that he might contaminate food with 
Hepatitis C if he cut himself.  On mental status examination, 
the veteran was initially mildly anxious, but alert, 
responsive, and cooperative.  He was friendly and 
conversational, and oriented to person, place, time, and 
process.  His intellectual functioning ranged from average to 
borderline cognitive impairment; and his intellectual 
capabilities were best classified in the low average to 
average range.  The examiner assumed the veracity of the 
veteran's reports of physical problems and noted that these 
would contribute to his depressive symptoms, but even more 
so, indicated a poor work prognosis.  The Axis I diagnosis 
included PTSD, major depressive disorder, recurrent, 
moderate.  The Axis III diagnosis included severe bilateral 
hearing impairment, Hepatitis C, Cirrhosis of the liver, 
secondary to Hepatitis C, and reported aortic aneurysm.  The 
GAF score was 47; and the highest GAF score in the past year 
was 57.

Upon review, the Board finds that the level of his service-
connected disabilities, particularly his PTSD, makes him 
unemployable.  While there are no specific findings of 
unemployability related to his service connected 
disabilities, medical evidence shows he has been physically 
and verbally abusive toward others, including his wife, and 
his wife's 4-year-old child.  He also reportedly twice 
attempted suicide, still had some suicidal ideation, and in 
January 2003 was found to have some delusional thinking.  
Additionally, the January 2003 examiner found that his other 
physical disabilities further indicated a poor work 
prognosis, listing his service-connected severe hearing loss 
and Hepatitis C.  The record shows he did not finish high 
school and that his work history primarily consisted of long-
haul truck-driving.  As the veteran is shown to be in 
persistent danger of hurting himself and others, and has some 
delusional thinking due to his PTSD, and is further limited, 
in part, by his other service-connected disabilities, he 
would not be able to maintain gainful employment in his field 
of expertise.  

While the medical evidence shows that nonservice-connected 
disabilities also have been found to contribute to his poor 
work prognosis, and the August 2002 examiner indicated that 
it was not clear whether PTSD made the veteran unemployable, 
the Board determines that the preponderance of the evidence 
is in favor of the claim, or at least is in equal balance.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore a TDIU rating is allowed pursuant to 38 C.F.R. 
§ 3.340.  

The Board has considered the veteran's TDIU claim with 
respect to the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100 et. seq. and notes that the veteran was not 
provided with notice of the laws governing degrees of 
disability and effective dates for granting VA benefits, 
pursuant to Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (Vet. App. March 3, 2006).  However, given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

Entitlement to an award of a total disability rating for 
compensation based upon individual unemployability (TDIU) due 
to service-connected disabilities is granted, subject to the 
rules and payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


